DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Derek Bayles (66,226) on 08/26/2022.
1. (Currently Amended) A tomographic imaging process, including: accessing scattering parameter data representing electromagnetic waves scattered by features within an object and originating from a_ plurality of antennas disposed around the object on a boundary S; processing the scattering parameter data to generate a reconstructed image representing a spatial distribution of features within the object, said processing including: solving an electromagnetic inverse problem, wherein forward and inverse steps of the inverse problem are represented and solved as respective differential equations involving an electric field to determine values for the electric field; and processing the determined values of the electric field to generate reconstructed image data representing one or more spatial distributions of one or more electromagnetic properties within the object, wherein 
12. (Currently Amended) A tomographic imaging process, including:

accessing scattering parameter data representing electromagnetic waves scattered by features within an object and originating from a plurality of antennas disposed around the object on a boundary S;
processing the scattering parameter data to generate a reconstructed image representing a spatial distribution of features within the object, said processing including: solving an electromagnetic inverse problem, wherein forward and inverse steps of the inverse problem are represented and solved as respective differential equations involving an electric field to determine values for the electric field; and
processing the determined values of the electric field to generate reconstructed image data representing one or more spatial distributions of one or more electromagnetic properties within the object, the process further including determining a boundary of the object prior to .



Allowable Subject Matter
Claims 1-3, 6-10, 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Lovetri et al. disclose: a tomographic imaging process, including (para. [0013]): accessing scattering parameter data representing electromagnetic waves scattered by features within an object and originating from a plurality of antennas disposed around the object on a boundary S (para. [0013]); processing the scattering parameter data to generate a reconstructed image representing a spatial distribution of features within the object (para. [0013]), and processing the determined values of the electric field to generate reconstructed image data representing one or more spatial distributions of one or more electromagnetic properties within the object (para. [0114], [0122]-[0123]). Monsefi et al. disclose: processing including: solving an electromagnetic inverse problem, wherein forward and inverse steps of the inverse problem are represented and solved as respective differential equations involving an electric field to determine values for the electric field (pg.31 4. 1st para., pg.31-32 4.1 & pg.36 4.2), wherein processing the scattering parameter data includes estimating permittivity values of the object by processing the scattering parameter data of the object (pg.3). Bermani et al. disclose: a pre-determined training data for a plurality of different scattering media (pg.71) motivated by the benefits for obtaining very fast solution (Bermani et al. pg.68 3rd para.).
The prior arts fail to teach, disclose, suggest or make obvious: the pre-determined training data includes regression coefficients representing a quadratic relationship between a function of scattering parameters for scattering by different training scattering media having respective different permittivity values and said respective different permittivity values.
Regarding independent claim 12, Lovetri et al. disclose: accessing scattering parameter data representing electromagnetic waves scattered by features within an object and originating from a plurality of antennas disposed around the object on a boundary S (para. [0013]); processing the scattering parameter data to generate a reconstructed image representing a spatial distribution of features within the object (para. [0013]), and processing the determined values of the electric field to generate reconstructed image data representing one or more spatial distributions of one or more electromagnetic properties within the object (para. [0114], [0122]-[0123]), the process further including determining a boundary of the object prior to processing the scattering parameter data, wherein the reconstructed image is generated on the basis of the determined boundary of the object (para. [0013]). Monsefi et al. disclose: solving an electromagnetic inverse problem, wherein forward and inverse steps of the inverse problem are represented and solved as respective differential equations involving an electric field to determine values for the electric field (pg.31 4. 1st para., pg.31-32 4.1 & pg.36 4.2).
The prior arts fail to teach, disclose, suggest or make obvious: the boundary of the object is determined from a relation between distances of the object from the antenna and corresponding reflection coefficients. 
Regarding independent claim 18, the prior arts fail to teach, disclose, suggest or make obvious:  the pre-determined training data includes regression coefficients representing a quadratic relationship between a function of scattering parameters for scattering by different training scattering media having respective different permittivity values and said respective different permittivity values.
Claims 2-3, 6-10, 13-16, 19-21 are allowed on the same basis as independent claims 1, 12 and 18 for dependency reasons.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/MAMADOU FAYE/Examiner, Art Unit 2884